                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

AMY KUSH,                           :

          Plaintiff                 : CIVIL ACTION NO. 3:18-1483

          v.                        :        (MANNION, D.J.)
                                            (ARBUCKLE, M.J.)
BAYVIEW LOAN SERVICING,             :
et al.,
                                    :
          Defendants


                              ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   the reports and recommendations of Judge Arbuckle,

          (Docs. 54, 55 & 56), are ADOPTED IN THEIR

          ENTIRETIES;

    (2)   the plaintiff’s objections to the reports, (Doc. 61), are

          OVERRULED;

    (3)   WB Hospital’s motion to dismiss, (Doc. 19), the claims

          against it in plaintiff’s amended complaint, (Doc. 11), is

          GRANTED, and all of the claims against WB Hospital are

          DISMISSED WITH PREJUDICE;
          (4)          BLS’s motion to dismiss, (Doc. 23), the claims against

                       it in plaintiff’s amended complaint, (Doc. 11), is GRANTED,

                       and all of the claims against BLS are DISMISSED WITH

                       PREJUDICE;

          (5)          the Diocese of Scranton’s motion to dismiss, (Doc. 42),

                       the claims against it in plaintiff’s amended complaint,

                       (Doc. 11), is GRANTED, and all of the claims against the

                       Diocese of Scranton’s are DISMISSED WITH PREJUDICE;

                       and

          (6)          this case is RECOMMITTED to Judge Arbuckle for further

                       proceedings against the remaining defendants.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: June 6, 2019
18-1483-02-ORDER.wpd




                                                 2
